         Case 1:03-cv-08531-LAP Document 124
                                         122 Filed 01/28/21
                                                   01/27/21 Page 1 of 2




               D: +1 (212) 225 2912
                rmukhi@cgsh.com



                                                                           January 27, 2021

BY ECF
The Honorable Loretta A. Preska                              The sealing request is
U.S. District Court for the Southern District of New York    granted. SO ORDERED.
Daniel Patrick Moynihan U.S. Courthouse                                                     1/28/2021
500 Pearl Street - Room 2220
New York, New York 10007

             Re: Fontana, et al. v. Republic of Argentina, No. 03 Civ. 08531 (LAP)

Dear Judge Preska:

        On behalf of the Republic of Argentina (the “Republic”), I respectfully write in
connection with the Republic’s opposition to the motion filed by Guillermo Gleizer on
December 24, 2020 in the above-captioned case (the “Motion”). Pursuant to Your Honor’s
Individual Practice Rule 2.H, the Republic respectfully requests leave to file an unredacted copy
of its Memorandum in Opposition to the Motion under seal. In accordance with Rule 2.H, we
are contemporaneously filing the redacted document in public view in the ECF system.
Gleizer’s counsel has consented to this request.

         The proposed redactions correspond with citations to documents in the record that have
been filed under seal pursuant to the Court’s Order dated December 23, 2020, see ECF No. 113,
and the confidentiality agreement entered by the parties and so-ordered by the Court, see ECF
No. 109. The sealed documents are email communications between the Republic and Plaintiffs
prior to and subsequent to the Master Settlement Agreement’s February 8, 2016 date (Bates
Numbers ARG-FON0000334–ARG-FON0000419). These emails, which attach non-final
settlement agreements, “do not carry a presumption of public access” since “the discussions and
documents exchanged before an agreement has been reached . . . play a ‘negligible role’ . . . in
the trial judge’s exercise of Article III judicial power.” See United States v. Glens Falls
Newspapers, Inc., 160 F.3d 853, 857-58 (2d. Cir. 1998) (holding that “the presumption of access
to settlement negotiations, draft agreements, and conference statements is negligible to
nonexistent”).
         Case 1:03-cv-08531-LAP Document 124
                                         122 Filed 01/28/21
                                                   01/27/21 Page 2 of 2

Hon. Loretta Preska, p. 2



       We therefore ask the Court to grant the Republic leave to file under seal an unredacted
copy of the Republic’s Memorandum in Opposition to the Motion and to publicly file a redacted
copy of the same.

                                           Respectfully submitted,



                                           Rahul Mukhi
cc: Counsel of Record (via ECF)
